Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.  


Oath/Declaration
The Affidavit under 37 CFR 1.132 filed on 08/24/2021 is sufficient to overcome the rejection of independent claims 1 & 13 made previously under 35 U.S.C. 103 as obvious over Tanaka et al. (Pub. No.: US 2010/0052091 A1).

Allowable Subject Matter
Claims 1-6, 9-16 & 18-20 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor transistor, comprising: a first insulating feature disposed at said main surface and situated within said first lightly doped-drain region between said channel region and said first heavily doped region, wherein said gate overlaps with said first insulating feature, and wherein said first insulating  wherein said upper portion of said first insulating feature comprises a top surface having a bow shape in cross-sectional view.												The most relevant prior art reference due to Tanaka et al. (Pub. No.: US 2010/0052091 A1) substantially discloses a semiconductor transistor, comprising:						a semiconductor substrate of a first conductivity type having a main surface, wherein a drain region, a source region spaced apart from said drain region, and a channel region between said drain region and said source region are defined in said main surface (Par. 0050-0053, Fig. 2 – semiconductor substrate comprises of N-type epitaxial layer 12; drain region comprising 17c (high concentration P-type regions) & 22 (P-type drift layer) on the right of gate electrode 25b and source region comprising 17c (high concentration P-type regions) & 22 (P-type drift layer) on the left of gate electrode);								a first lightly doped-drain region of a second conductivity type disposed in said semiconductor substrate within said drain region (Par. 0050-0053, Fig. 2 – first lightly doped-drain region 22  (P-type drift layer));										a first heavily doped region of said second conductivity type disposed within said first lightly doped-drain region (Par. 0050-0053, Fig. 2 – first heavily P doped region 17c);			a gate over said channel region (Par. 0050-0053, Fig. 2 – gate 25b);				a gate oxide layer between said gate and said channel region (Par. 0050-0053, Fig. 2 – gate oxide layer 24b); and										a first insulating feature disposed at said main surface and situated within said first lightly doped-drain region between said channel region and said first heavily doped region, wherein 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-6 & 9-12: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 13: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for forming a semiconductor transistor, comprising: forming a first insulating feature at said main surface, wherein said first insulating feature comprises an upper portion above said main surface of said semiconductor substrate, and wherein said upper portion of said first insulating feature comprises a top surface having a bow shape in cross-sectional view.					The most relevant prior art reference due to Tanaka et al. (Pub. No.: US 2010/0052091 A1) substantially discloses a method for forming a semiconductor transistor, comprising:			providing a semiconductor substrate of a first conductivity type having a main surface, wherein a drain region, a source region spaced apart from said drain region, and a channel region between said drain region and said source region are defined in said main surface (Par. 0050-0053, Fig. 2 – semiconductor substrate comprises of N-type epitaxial layer 12; drain region comprising 17c (high concentration P-type regions) & 22 (P-type drift layer) on the right of gate electrode 25b and source region comprising 17c (high concentration P-type regions) & 22 (P-type drift layer) on the left of gate electrode);						forming a first insulating feature at said main surface (Par. 0050-0053, Fig. 2 – first insulating feature 20c), wherein said first insulating feature comprises an upper portion above said main surface of said semiconductor substrate (Fig. 2 – see HVMOS section), and wherein said upper portion comprises a top surface having a near arc shape in cross-sectional view (Fig. 2 – see HVMOS section).;									forming a first lightly doped-drain region of a second conductivity type in said semiconductor substrate within said drain region (Par. 0050-0053, Fig. 2 – first lightly doped-drain region 22  (P-type drift layer));								forming a first heavily doped region of said second conductivity type within said first lightly doped-drain region (Par. 0050-0053, Fig. 2 – first heavily P doped region 17c), wherein said first insulating feature is within said first lightly doped-drain region and between said channel region and said first heavily doped region (Par. 0050-0053, Fig. 2 – first insulating feature 20c);											forming a gate oxide layer on said channel region (Par. 0050-0053, Fig. 2 – gate oxide layer 24b); and											
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 13 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 13 is deemed patentable over the prior arts.

Regarding Claims 14-16 & 18-20: these claims are allowed because of their dependency status from claim 13.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/30/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812